           Case 2:20-cv-00080-BWA Document 20 Filed 05/12/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

KEONTE COTTON                                                    CIVIL ACTION

VERSUS                                                           NUMBER: 20-80

WALMART, ET AL.                                                  SECTION: “M”(5)

                                          ORDER

       The Court, having considered the motion, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation,1 and the failure of plaintiff to file any objections to the

Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation and adopts it as its opinion herein.

       Accordingly,

       IT IS ORDERED that defendant’s motion to dismiss (R. Doc. 11) is granted and that

plaintiff’s lawsuit is dismissed in its entirety for the reasons articulated in the Report and

Recommendation.

       New Orleans, Louisiana, this 12th day of May, 2020.




                                           BARRY W. ASHE
                                           UNITED STATES DISTRICT JUDGE




       1   R. Doc. 17.
